Citation Nr: 0946934	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-12 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for right ear 
hearing loss.

2. Entitlement to service connection for basel cell carcinoma 
of the left shoulder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel





INTRODUCTION

The Veteran had active duty military service from June 1978 
to June 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2007 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Jackson, Mississippi.


FINDINGS OF FACT

1. Throughout this appeal, the Veteran's right ear hearing 
loss is productive of no more than Level I hearing acuity 

2. The Veteran does not currently suffer from basel cell 
carcinoma of the left shoulder related to his active duty 
service, including as a result of radiation exposure during 
service.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic 
Code 6100 (2009).

2. Basel cell carcinoma of the left shoulder was not incurred 
in or aggravated by the Veteran's active duty service, nor 
may service connection be presumed.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A December 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the letter dated in December 2005 partially satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the December 2005 letter 
advised the Veteran what information and evidence was needed 
to substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the December 2005 letter was sent to 
the Veteran prior to the September 2007 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An April 2008 letter provided this notice to the 
Veteran with respect to his claim for right ear hearing 
loss.  Although the notice was sent after the initial 
adjudication of the Veteran's hearing loss claim, the Board 
finds this error to be nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the April 2008 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess, supra, and after the notice 
was provided the case was readjudicated and a June 2009 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Although the Veteran was not provided with Dingess notice 
regarding his claim for basel cell carcinoma of the left 
shoulder, the Board also finds this error to be 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's service connection claim.  Thus, any questions as 
to the appropriate disability rating or effective date to be 
assigned have been rendered moot, and the absence of notice 
on these two elements of a service connection claim should 
not prevent a Board decision.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment and private 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the Veteran 
was afforded a VA examination with respect to his claim for a 
compensable rating for right ear hearing loss.

A VA examination was not provided in conjunction with the 
Veteran's claim for service connection for basel cell 
carcinoma of the left shoulder.  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that suggests a link 
between basel cell carcinoma and military service.  With 
respect the Veteran's specific assertion that his basel cell 
carcinoma is a result of radiation exposure during service, 
VA obtained an advisory opinion in accordance with 38 C.F.R. 
§ 3.311 (2009).  As discussed below, the report concluded 
that there is no reasonable possibility that the Veteran's 
basel cell carcinoma is related to radiation exposure during 
service.  Thus, since there is no indication that the 
Veteran's basel cell carcinoma is related to his active 
service, the Board finds that the evidence of record does not 
warrant an examination.  See 38 C.F.R. § 3.159(c)(4) (2009).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. Initial Compensable Rating for Right Ear Hearing Loss

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service treatment records and all other evidence of 
record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009).  Ratings for hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
hearing impairment, the Rating Schedule establishes eleven 
auditory acuity levels designed from Level I for essentially 
normal acuity through Level XI for profound deafness.  See 
id.  Hearing tests are conducted without hearing aids, and 
the results of the above-described tests are charted on Table 
VI and Table VII.  See id.

The Veteran was granted service connection for right ear 
hearing loss by an RO rating decision dated in September 
2007.  A noncompensable (zero percent) disability rating was 
assigned effective October 4, 2005.  This initial rating was 
based on the results of a March 2006 VA audiological 
examination which shows puretone thresholds of 15 decibels at 
1,000 Hertz, 15 decibels at 2,000 Hertz, 30 decibels at 3,000 
Hertz, and 35 decibels at 4,000 Hertz.  The Veteran's 
puretone threshold average based on these measurements was 24 
decibels.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear.  

The veteran's nonservice connected left ear does not meet the 
provisions of 38 C.F.R. § 3.385 for hearing loss disability 
and, as hereinafter discussed, his service connected right 
ear hearing loss does not warrant a 10 percent evaluation or 
greater.  Thus, the provisions of 38 C.F.R. § 3.383(a)(3) 
(2009) are not for application and the nonservice connected 
left ear will not be considered in evaluating the veteran's 
service connected right ear.

Since the March 2006 examination report fails to demonstrate 
hearing loss which meets the criteria of "exceptional hearing 
patterns" under 38 C.F.R. § 4.86(a), Table VIa is not for 
application.  Therefore, entering the above average puretone 
threshold and speech recognition scores into Table VI reveals 
a numerical designation of hearing impairment of I for the 
right ear.  See 38 C.F.R. § 4.85.  The Veteran's non-service-
connected left ear is automatically assigned a designation of 
I for rating purposes.  38 C.F.R. § 4.85(f).  Entering the 
category designations (I and I) for the Veteran's ears into 
Table VII results in a noncompensable (zero percent) rating 
under Diagnostic Code 6100.

In response to his claim for a higher initial rating, the 
Veteran received a new audiogram in June 2009.  The results 
of this examination show puretone thresholds of 25 decibels 
at 1,000 Hertz, 25 decibels at 2,000 Hertz, 35 decibels at 
3,000 Hertz, and 40 decibels at 4,000 Hertz.  The Veteran's 
puretone threshold average based on these measurements is 31 
decibels.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear.  

As before, the evidence fails to demonstrate hearing loss 
which meets the criteria of "exceptional hearing patterns" 
under 38 C.F.R. § 4.86(a); thus, Table VIa is not for 
application.  Therefore, entering the results of the June 
2009 examination into Table VI reveals a numeric designation 
of hearing impairment of I for the right ear.  See 38 C.F.R. 
§ 4.85.  The Veteran's non-service-connected left ear is 
again automatically designated as a I for rating purposes.  
38 C.F.R. § 4.85(f).  Entering the category designations for 
each ear into Table VII (I and I) results in a noncompensable 
rating under Diagnostic Code 6100.

The Board has reviewed the remaining evidence of record; 
however, there are no additional audiometric findings 
available with which to evaluate the Veteran's right ear 
hearing loss disability.  Thus, the competent evidence fails 
to show that the Veteran's right ear hearing loss meets the 
criteria for a compensable rating throughout the period of 
this appeal. 

The Board acknowledges the Veteran's lay assertions that he 
is entitled to compensation for his hearing loss disability. 
However, in applying the schedular criteria to the Veteran's 
hearing loss disability, lay statements alone cannot 
demonstrate entitlement to a compensable disability rating.  
Since the competent medical evidence of record fails to 
support a higher rating at any point during the instant 
appeal, a staged rating is not appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule. The purpose of 
the Rating Schedule is to compensate a veteran for the 
average impairment in earning capacity resulting from his 
service-connected disability.  38 C.F.R. § 4.1 (2009).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disability.  Id.  However, in some cases a disability 
may present exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2009).  In these cases, a referral for 
consideration of an extra-schedular rating is warranted.  Id.  
The Veteran's lay statement will be considered in determining 
whether referral for extra-schedular evaluation is necessary.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.  If 
there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment 
of an extra-schedular rating. Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 
C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran's examiner stated in his June 2009 report that 
the Veteran's hearing loss disability affects his ability to 
hear verbal commands in person and over the telephone.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007) (requiring the 
examiner to discuss how the Veteran's hearing disability 
affects his daily activities).  The examiner also noted that 
the Veteran has trouble hearing the television.  The Veteran 
has not identified any specific effects his hearing loss 
disability has on his occupation as a security officer.  
There is no evidence that the Veteran's hearing loss 
disability affects his daily life in any unusual or 
exceptional way.  Thun, 22 Vet. App. at 115-116.

The rating criteria for a hearing loss disability, as 
described above, focus on hearing sensitivity and speech 
discrimination abilities. Thus, the Board finds that the 
Veteran's symptomatology is adequately contemplated by the 
Rating Schedule.  Moreover, the Board is of the opinion that 
the Veteran's problems with hearing loss and speech 
discrimination, while unfortunate, do not reflect such an 
unusual disability picture as to render the Rating Schedule 
inadequate.  Finally, the Board does not find there to be 
'other related factors' present, such as "marked" 
interference with employment or frequent hospitalization.  In 
sum, the noncompensable rating assigned to the Veteran's 
hearing loss disability reasonably describes his disability 
level and impairment in earning capacity.  Therefore, no 
extra-schedular referral is required and the Veteran's 
increased rating claim must be denied.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321(b)(1).

B. Service Connection for Basel Cell Carcinoma of the Left 
Shoulder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disorder claimed to be due to 
exposure to radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are diseases that are presumptively service 
connected for certain radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the disorder at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

1. Radiation-Exposed Veterans

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. A "radiation-risk 
activity" is defined to mean, most notably, onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii) (2009).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Skin cancer is not a presumptive condition eligible for 
consideration under 38 C.F.R. § 3.309(d).  Thus, service 
connection based on this regulation is not warranted.

2. Exposure to Ionizing Radiation

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the Veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
Veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that skin cancer 
become manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

Since skin cancer is a radiogenic disease, and since the 
Veteran's skin cancer did not develop until more than 5 years 
after his most recent exposure, the Veteran is entitled to 
specific evidentiary procedures designed to assist him with 
his claim.  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2009). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).

In this case, the Board finds that the evidentiary 
considerations have been satisfied.  In this regard, the 
Veteran's DD 1141 showing his level of exposure is contained 
in the claims file, as are the Veteran's service treatment 
records.  Additionally, a July 2007 memorandum provides a 
dose estimate based on the Veteran's level of exposure.

However, while evidence demonstrates an eligible radiogenic 
disease and exposure to radiation during service, a 
preponderance of the evidence is against a finding of service 
connection.  An August 2007 memorandum completed by the 
Director of Compensation & Pension Service as required by 
3.311(c) found that there is no reasonable possibility that 
the Veteran's basel cell skin cancer of the left shoulder is 
related to occupational exposure to ionizing radiation during 
service.  The opinion is supported by the findings of the VA 
Chief Public Health and Environmental Hazards Officer, who 
opined that it is unlikely that the Veteran's skin cancer is 
related to radiation exposure.  In forming his opinion, the 
officer considered the Veteran's gender, pertinent family 
history, age at exposure, time between exposure and onset, 
and post-exposure employment.  The officer also used the 
numerical values representing the Veteran's level of exposure 
to radiation during service to calculate a probability of 
4.98 percent that the Veteran's skin cancer is a result of 
radiation exposure.  Conversely, these findings demonstrate 
that it is more than 95 percent likely that the Veteran's 
basel cell carcinoma is not related to radiation exposure 
during service.  Given such a high probability of no nexus 
and absent any other indication that the Veteran's skin 
cancer is related to radiation exposure, the Board finds that 
a preponderance of the evidence is against a finding of 
service connection for basel cell carcinoma due to radiation 
exposure during service.



3. Other Disability or Exposure

As noted above, regardless of the statutory presumptions 
outlined in 38 C.F.R. §§ 3.309(d) and 3.311, a veteran may 
establish service connection for any disability shown to be 
related to his or her active duty service.

As discussed in Part 2, even with the additional evidentiary 
considerations mandated by 38 C.F.R. § 3.311, a preponderance 
of the evidence is against a finding of service connection 
based on radiation exposure.  Similarly, the Board finds that 
a preponderance of the evidence is against a finding of 
service connection based on the Veteran's active duty service 
in general.  The Board notes that service treatment records 
are negative for skin related treatment.  Further, there is 
no medical evidence of record indicating that the Veteran's 
skin cancer is related to his active duty in any manner.  

The Board acknowledges the Veteran's statements that his skin 
cancer is related to his active duty service, including as a 
result of radiation exposure.  However, as a layperson, the 
Veteran is not competent to draw such a conclusion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (stating 
that laypersons are not competent to offer medical opinions).  

In sum, a preponderance of the evidence is against a finding 
that the Veteran's basel cell carcinoma of the left shoulder 
is related to his active duty service, including as a result 
of exposure to radiation.  Although the Veteran has 
demonstrated that he suffers from a radiogenic disease, the 
competent evidence demonstrates that the disease is not 
related to exposure to radiation during service.  Further 
there is no indication that the Veteran's basel cell 
carcinoma of the left shoulder is otherwise related to his 
active duty service.  Since a preponderance of the evidence 
is against his claim, the benefit of the doubt rule does not 
apply and the Veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).




ORDER

An initial compensable rating for right ear hearing loss is 
denied.

Service connection for basel cell carcinoma of the left 
shoulder, including as a result of radiation exposure, is 
denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


